The opinion of the Court was delivered by
Lewis, C. J:
This is an action on a promissory note, drawn in favour of “Bradner & Co.” or order, and purporting to bear their, endorsement. The Court admitted the note in evidence after proof of the handwriting of the makers, and evidence given by B. D. Hamlin that he had corrresponded with Bradner & Co., of New York; and, from his knowledge of their signature, thus acquired, his opinion was that the endorsement was entered by “ Bradner & Co.” The admission of the note in evidence was the error assigned.
The execution of the note was an admission of the existence of the payees therein named; and the possession of it by the plaintiff, with Mr. Hamlin’s testimony to the endorsement by *134“ Bradner & Co.,” in the absence of evidence of any other firm of that name, was primd facie evidence that the endorsement was made by the proper parties. This was sufficient to justify the Court in admitting the note to be read to the jury.
Judgment affirmed.